DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims1-20 are directed to abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, following 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register / Vol. 79, No. 241 / Tuesday, December 16),  claim 1 is analyzed in steps below:
Step 1:   It claims  a method, thus falls into one of the statutory categories.
Step 2A: Claim limitations “applying a first local micro-contrast convergence algorithm to a first image to produce a second image that is separate and distinct from the first image, wherein the second image includes the feature, wherein applying the first local micro-contrast convergence algorithm includes applying one or more non-linear discontinuous transfer functions to the first image, wherein applying one or more non-linear discontinuous transfer functions to the first image include utilizing one or more grayscale or color profile look up tables representative of the non-linear discontinuous transfer functions” draws to mathematical algorithm, which was identified  as abstract idea in MPEP 2106.04(a)(2) I. 
Step 2B: There is no additional elements in the claim to make claim 1 significantly more. 
	Dependent claims 2-4 just add more details to the algorithm, do not add more meaningful limitations to claim 1, thus are rejected for the same reason.
 	Dependent claims 7-20  add additional elements regarding content of input image. However, those elements have no structural/functional relationship to the method steps in claim 1. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible, see MPEP 2111.05.  Therefore claims 7-20 are also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661